McCOMB, J.
 April 8,1940, the transcripts on appeal were filed in this court. Thereafter, the time for filing briefs *341having elapsed, an order to show cause why the appeal should not be dismissed was issued, returnable June 26, 1940. On the latter date there was no appearance on behalf of appellant, either by brief or otherwise.
Therefore, pursuant to the provisions of section 1253 of the Penal Code the judgment and order of the trial court are and each is hereby affirmed.
Moore, P. J., concurred.